DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Neville et al. (US PG Pub 2006/0186106) in view of Hare et al. (US Patent 6,071,368).  
For claim 1:  Neville et al. teaches a method comprising: arranging a crafting mat 50, 60 assembly upon a support member 40; arranging a substrate portion 30 upon the crafting mat assembly 50; arranging a design portion 34 adjacent the substrate portion 30 (see paragraph 38, receiver sheet 30, inking design pattern 34); arranging a heating device (see Figs. 16-18, designs 92, 94) adjacent the design portion (see Fig. 16-18, particularly arrangement of heating blanket 94 arranges a heating device close to the design pattern 34); and directing heat from the heating device through the design portion the substrate portion, and partially through upstream layers (see Fig. 16, the heat affects sections 30, 34, 90), but not through downstream layers 9 (see paragraph 51, 91 being a heat insulating and reflecting layer), of the
crafting mat assembly 60, 90, 91 such that a first layer of the downstream layers 91 reflects the heat from the heating device 92, 94 back through the upstream layers 60, 90 and the substrate portion and the design portion 32, 34.
	Note paragraph 33 which allows that the glass platen may be on the lower part of the apparatus.
	Neville et al. does not teach that the upstream layers of the crafting mat assembly, the substrate portion and the design portion are between the first layer of the downstream layers and the heating device.  However, Hare et al. teaches providing a heating element 316 so that the upstream layers interpose the heating element and the downstream layers 312 (see Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Neville et al. to provide a heating element as taught by Hare et al. to heat and transfer designs as taught by Hare et al. for the purpose of allowing expedition adjustment of the focal position of the heating element.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Neville et al. (US PG Pub 2006/0186106) and Hare et al. (US Patent 6,071,368) as applied to claim 1 above and further in view of Ohtani et al. (US PG Pub 2011/0064895).
For claim 2:  The combination of Neville et al. and Hare et al. teaches the method of claim 1 and Neville et al. further utilizing one or both of the heat from the heating device and the reflected heat for evaporating moisture from the substrate portion (see Fig. 11, heating of the region facilitates evaporation).  The combination does not teach heating an adhesive layer of the design portion for attaching a base portion of the design portion to the substrate portion; and removing a film layer of the design portion from the base portion of the design portion.  However, Ohtani et al. teaches providing a transfer sheet which includes both a heat sensitive adhesive layer which attaches a portion of the design portion (see paragraph 171) and a film layer which transfers from the base portion (see paragraph 248).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Neville et al. and Hare et al. to provide the design sheet with an adhesive layer and a film dye layer as taught by Ohtani et al. for the purpose of improving transmission and visibility of the design pattern onto the receptor substrate.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection utilizes Hare et al. to overcome the deficiencies in the previous rejection of record applicable to the now amended claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853